Prospectus Filed Pursuant to Rule 424(b)(3) Registration No. 333-159609 DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN 2,651,486 shares of Common Stock, no par value National Penn Bancshares, Inc. is offering shares of its common stock for sale to National Penn shareholders under its Dividend Reinvestment and Stock Purchase Plan.Under the Plan, you have the opportunity to reinvest your cash dividends in some or all of your shares of National Penn common stock, as well as optional cash payments, to purchase additional shares of National Penn common stock. National Penn has authorized the issuance of a total of 20,000,000 shares under the Plan, as amended, since its inception.Of these shares,17,348,514 have been sold before the date of this prospectus.This prospectus relates to the remaining 2,651,486 shares. We may sell you shares directly or shares bought from others by the Plan’s administrator for Plan accounts.We may use a combination of these methods. If we sell you shares directly, the purchase price for the shares will be their fair market value.We will receive all of the proceeds of these direct sales.If we sell you shares bought from others by the Plan’s administrator, the purchase price for the shares will be actual cost (excluding trading expense, which we will pay).We will not receive any of the proceeds of these sales. National Penn common stock is traded on the Global Select Market tier of The Nasdaq Stock Market under the symbol “NPBC.”On July 22, 2009, the closing sale price of National Penn common stock was $4.16 per share. You should retain this prospectus for future reference. Investing in our common stock involves risks.Please see “Risk Factors” on page 2 of this prospectus. The shares offered hereby are not savings accounts, deposits or other obligations of a bank or depository institution and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency.Investment in these shares, as with any investment in common stock, involves investment risk, including the possible loss of principal. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is July 22, 2009 TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS iii HOW TO OBTAIN ADDITIONAL INFORMATION iii THE COMPANY 1 SUMMARY 1 RISK FACTORS 2 CAUTIONARY STATEMENTS CONCERNING FORWARD-LOOKING STATEMENTS 2 DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN 4 Purpose 4 Advantages 4 Administration 4 Participation 5 Records 7 Fees 8 Purchases 8 Dividends on Fractional Shares 10 Transfer or Gift of Shares 11 Sale of Shares 11 Withdrawal or Termination 12 Safekeeping Service 13 Plan Amendment or Termination 13 Federal Income Tax Consequences 14 Other Information 15 USE OF PROCEEDS 16 EXPERTS 17 LEGAL MATTERS 17 WHERE YOU CAN FIND MORE INFORMATION 17 INDEMNIFICATION OF DIRECTORS, OFFICERS AND OTHERS FOR SECURITIES ACT LIABILITIES 18 -ii- ABOUT THIS PROSPECTUS This document is called a prospectus and is part of a registration statement that we filed with the Securities and Exchange Commission, or the SEC, relating to the shares of our common stock offered under the Plan.This prospectus does not include all of the information in the registration statement.The registration statement containing this prospectus, including exhibits to the registration statement, provides additional information about National Penn, the Plan, and the securities offered.The registration statement can be read at the SEC website, www.sec.gov, or at the SEC office mentioned under the heading “Where You Can Find More Information.” You should rely only on the information contained in or incorporated by reference into this prospectus.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information contained in or incorporated by reference into this prospectus is accurate only as of the date on the front cover of this prospectus or the date of the document incorporated by reference.Our business, financial condition, results of operations and prospects may have changed since those dates.Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus to “National Penn,” “we,” “us,” “our” or similar references mean National Penn Bancshares, Inc. and all references to the “Dividend Reinvestment and Stock Purchase Plan” or the “Plan” mean the National Penn Bancshares, Inc. Amended and Restated Dividend Reinvestment and Stock Purchase Plan in effect as of July 22, 2009. HOW TO OBTAIN ADDITIONAL INFORMATION This Prospectus incorporates important business and financial information about National Penn that is not included in or delivered with this document.You can obtain free copies of this information by writing or calling: Michelle H. Debkowski Executive Vice President and Corporate Secretary National Penn Bancshares, Inc.
